Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000452
                                                       29-NOV-2012
                                                       08:02 AM



                          SCWC-11-0000452

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        JEREMY SALVADOR, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000452; SPP NO. 10-1-0047
                  (CR. NOS. 96-0152 and 96-0725))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Petitioner-Appellant Jeremy Salvador’s

application for writ of certiorari filed on October 23, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, November 29, 2012.

Jeremy Salvador,              /s/ Mark E. Recktenwald
petitioner, pro se
                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack